Case: 1:19-cv-01012-MWM-SKB Doc #: 27 Filed: 09/03/20 Page: 1 of 1 PAGEID #: 324




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION - CINCINNATI

HELEN ALLEN-AMOS,                       :         Case No. 1:19-cv-1012
                                        :
             Plaintiff,                 :         Judge Matthew W. McFarland
                                        :
 vs.                                    :
                                        :
FORD MOTOR COMPANY, et al.,             :
                                        :
             Defendants.                :


       ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 26)


       The Court has reviewed the Report and Recommendation (Doc. 26) of United
States Magistrate Judge Stephanie K. Bowman, to whom this case is referred pursuant to
28 U.S.C. § 636(b). As no objection to the Report and Recommendation has been filed and
the time to do so has expired, the Court ADOPTS the Report and Recommendation in its
entirety. Accordingly, the Court GRANTS Defendant UAW Local 863’s Motion to
Dismiss (Doc. 10) and all claims against UAW Local 863 are hereby DISMISSED. In
addition, to the extent that Plaintiff’s response and/or supplemental response are
construed as a motion to amend to add a new § 301 claim against UAW Local 863 and/or
to add the International UAW as an additional defendant, the construed motion to amend
is also DENIED.

       IT IS SO ORDERED.


                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO

                                            By:
                                                  MATTHEW W. McFARLAND
                                                  UNITED STATES DISTRICT JUDGE
